1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
8                                        ***
9
     UNITED STATES OF AMERICA,           )                  3:18-CR-057-MMD-WGC
10                                       )
11
                                         )
                 Plaintiff,              )                  ORDER RE:
12                                       )
     v.                                  )                  STIPULATION AND
13
                                         )                  ORDER
14   ELIZABETH REYES-DELACERDA,          )
                                         )
15               Defendant.              )
     ____________________________________)
16

17          STIPULATION AND ORDER TO CONTINUE SENTENCING HEARING
18
            IT IS HEREBY STIPULATED AND AGREED by and between JESS R. MARCHESE,
19
     ESQ. Counsel for Defendant JOHN PRINCE and ANDOLYN JOHNSON, Assistant United
20
     States Attorney, that sentencing currently scheduled for January 6, 2020 at 11:00 a.m., be
21
     vacated and reset to January 9, 2020 at 10:00AM.
22
            This Stipulation is entered into for the following reasons:
23
             1. Counsel for the defendant has spoken to his in-custody client and she has no
24

25
                objection to the request for continuance.

26           2. Counsel for the defendant has spoken to counsel for the United States and she has no
27
                objection to the continuance.
28


                                                     -1-
1           3. Counsel for the defense has a scheduling conflict on that date and time due to being
2
               in trial in United States v. Palafox 2:16cr265.
3
            4. For all the above-stated reasons, the ends of justice would best be served by a
4

5
               continuance of the Sentencing Hearing to January 9, 2020 at 10:00AM.

6          This is the first request for continuance filed herein.
7                 DATED: December 26, 2019,
8

9

10
            /S/                                          /S/
     JESS R MARCHESE, ESQ.                        ANDOLYN JOHNSON, ESQ.
11   601 S. Las Vegas Blvd.                       Assistant United States Attorney
     Las Vegas, Nevada 89101                      400 South Virginia Street
12
     Attorney for Defendant                       Reno, Nevada 89501
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -2-
1

2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8                                           ***
9
     UNITED STATES OF AMERICA,           )                      3:18-CR-057-MMD-WGC
10                                       )
11
                                         )
                 Plaintiff,              )
12                                       )
     v.                                  )
13
                                         )
14   ELIZABETH REYES-DELACERDA,          )
                                         )
15               Defendant.              )
     ____________________________________)
16

17
                                             FINDINGS OF FACT
18
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
19
     Court finds:
20
            This Stipulation is entered into for the following reasons:
21
             1. Counsel for the defendant has spoken to his in-custody client and she has no
22

23                  objection to the request for continuance.

24           2. Counsel for the defendant has spoken to counsel for the United States and she has no
25
                    objection to the continuance.
26
             3. Counsel for the defense has a scheduling conflict on that date and time due to being
27

28
                    in trial in United States v. Palafox 2:16cr265.

             4. For all the above-stated reasons, the ends of justice would best be served by a
                                                        -3-
1              continuance of the Sentencing Hearing to January 9, 2020 at 10:00AM.
2
          This is the first request for continuance filed herein.
3

4

5
                                                ORDER
6
     IT IS HEREBY ORDERED that the Hearing currently scheduled for January 6, 2020, at 10:00
7
     a.m., be continued to the 9th day of January, 2020 at 10:00 a.m., in courtroom 5.
8

9

10
          DATED this 27th day of December 2019.
11

12
                                                 ________________________________________
13                                               MIRANDA M. DU
14
                                                 CHIEF U.S. DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -4-
